Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered September 1, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of ñxh to 11 years, unanimously affirmed.
Defendant’s claim that it was error to permit the police officer witnesses, especially the undercover officer, who was the only eyewitness to the sale, to testify as experts on general practices used in the drug trade, with related statistical evidence on the likelihood of recovering buy money in buy and bust operations, is unpreserved for appellate review as a matter of law (CPL 470.05 [2]; People v Tevaha, 84 NY2d 879), and we decline to review it in the interest of justice. If we were to review it, we would find that the challenged testimony did not "cross[ ] the line between providing the jury with useful background and prejudicially focusing the jury’s attention on the narcotics trade in general” (People v Tevaha, 204 AD2d 92, 93, affd 84 NY2d 879, supra [distinguishing People v Kelsey, 194 AD2d 248]). Concur—Murphy, P. J., Rubin, Kupferman, Ross and Mazzarelli, JJ.